TOBIAS, J.,
concurs.
|,I respectfully concur. I write separately only to state that I do not find that the proper procedural vehicle to challenge the allotment of a criminal case is a motion to quash. Rather, in my view, the proper procedural vehicle is a mere motion to reallot. The motions filed in this case, although phrased as quashal in nature, must be read to be merely as motions to reallot because the case was not randomly allotted pursuant to State v. Simpson, 551 So.2d 1303 (La.1989) and its progeny. See also State v. Brown, 15-0122 (La.App. 4 Cir. 7/6/15), 174 So.3d 95.